--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Corporate Capital Trust 8-K [cct-8k_061213.htm]
 
Exhibit 10.2
 
[ex10-2_01.jpg]
 
U.S. PB Agreement
 
This U.S. PB Agreement (including all terms, schedules, supplements and exhibits
attached hereto, this “Agreement”) is entered into between the customer
specified below (“Customer”) and BNP Paribas Prime Brokerage, Inc. (“BNPP PB,
Inc.”) on behalf of itself and as agent for the BNPP Entities (as defined in the
Account Agreement attached as Exhibit A hereto). The Agreement sets forth the
terms and conditions on which BNPP PB, Inc. will transact business with
Customer. Customer and BNPP PB, Inc., on behalf of itself and as agent for the
BNPP Entities, have also entered into the Account Agreement.
 
All terms, provisions and agreements set forth in each agreement listed below
are hereby incorporated herein by reference with the same force and effect as
though fully set forth herein, all of which taken together shall constitute a
single, integrated agreement. All capitalized terms not defined herein shall
have the respective meanings assigned to them in the Account Agreement.
 
(a)
Account Agreement, attached as Exhibit A hereto;

 
(b)
Rehypothecation Exhibit, attached as Exhibit B hereto;

 
IN WITNESS WHEREOF, the parties have caused this U.S. PB Agreement to be duly
executed and delivered as of June 4, 2013.
 

 
BNP PARIBAS PRIME BROKERAGE, INC.,
for itself and as agent for the BNPP Entities
        By: /s/ Raphael Masgnaux     Name: Raphael Masgnaux     Title: Managing
Director         By: /s/ M. Andrews Yeo     Name: M. Andrews Yeo     Title:
Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-2_01.jpg]
 

CORPORATE CAPITAL TRUST, INC.   Name of Customer         By: /s/ Paul S.
Saint-Pierre     Name: Paul S. Saint-Pierre    
Title: Chief Financial Officer
        Jurisdiction of organization       Maryland   Type of organization      
Corporation   Place of business / chief executive office       450 South Orange
Ave., Orlando, FL 32801   Organizational identification number   D13607510  

 
Addresses for Notices to Customer
 
Address
 
Attention
 
Telephone                                           Fax                                           Email

 
 

--------------------------------------------------------------------------------

 

Exhibit A to U.S. PB Agreement – Account Agreement

--------------------------------------------------------------------------------

This account agreement (including all schedules attached hereto, this “Account
Agreement”) is entered into between Customer and BNP PARIBAS PRIME BROKERAGE,
INC. (“BNPP PB, Inc.”), on behalf of itself and as agent for the BNPP Entities.
This Account Agreement is incorporated as an exhibit to the U.S. PB Agreement
(the “Agreement”) and sets forth the terms and conditions on which BNPP PB, Inc.
will open and maintain accounts (the “Accounts”) for cash loans and other
products or services and otherwise transact business with Customer. Certain
capitalized terms used in this Agreement are defined in Section 18.
 
1.
Collateral Maintenance, Repayment of Financing - The provisions of this
Subsection shall apply except to the extent any such provisions contravene the
Committed Facility Agreement (as defined herein) and such Committed Facility
Agreement has not been terminated or the commitment therein has not expired.
Customer will at all times maintain in, and upon written or oral demand furnish
to, the Accounts, or otherwise provide to the BNPP Entities in a manner
satisfactory to the BNPP Entities, assets of the types and in the amounts
required by the BNPP Entities in light of outstanding Contracts (“Deliverable
Collateral”). Immediately upon written or oral demand by BNPP PB, Inc., Customer
shall pay to BNPP PB, Inc. in immediately available U.S. funds any principal
balance of, accrued unpaid interest on, and any other Obligation owing in
respect of, any Account.

 
2.
Security Interest - 

 
 
(a)
Grant of Security Interest. Customer hereby assigns and pledges to the BNPP
Entities all Collateral, and Customer hereby grants a continuing first priority
security interest therein, a lien thereon and a right of set off against any
Collateral, and all such Collateral shall be subject to a general lien and a
continuing first security interest and fixed charge, in each case securing the
discharge of all Obligations, Contracts with BNPP Entities and liabilities of
Customer to the BNPP Entities hereunder and thereunder, whether now existing or
hereafter arising and irrespective of whether or not any of the BNPP Entities
have made advances in connection with such Collateral, and irrespective of the
number of accounts Customer may have with any of the BNPP Entities, and of which
BNPP Entity holds such Collateral.

 
 
(b)
No other Liens. All Collateral delivered to a BNPP Entity shall be free and
clear of all prior liens, claims and encumbrances (other than liens solely in
favor of the BNPP Entities), and Customer will not cause or allow any of the
Collateral, whether now owned or hereafter acquired, to be or become subject to
any liens, security interests, mortgages or encumbrances of any nature other
than security interests solely in the BNPP Entities’ favor. Furthermore,
Collateral consisting of securities shall be delivered in good deliverable form
(or the BNPP Entities shall have the power to place such securities in good
deliverable form) in accordance with the requirements of the primary market or
markets for such securities.

 
 
(c)
Perfection. Customer shall execute such documents and take such other actions as
the BNPP Entities shall reasonably request solely in order to perfect the BNPP
Entities’ rights with respect to any such Collateral. Without limiting the
generality of the foregoing, Customer agrees to record the security interests
granted hereunder in any internal or external register of mortgages and charges
maintained by or with respect to Customer under Applicable Law. Customer shall
pay the fees for any filing, registration, recording or perfection of any
security interest contemplated by this Agreement and pay, or cause to be paid,
from the Accounts any and all Taxes imposed on the Collateral by any authority.
In addition, Customer appoints the BNPP Entities as Customer’s attorney-in-fact
to act on Customer’s behalf to sign, seal, execute and deliver all documents,
and do all acts, solely as may be required or as any BNPP Entity shall determine
in good faith to be advisable, to perfect the security interests created
hereunder in, provide for any BNPP Entity to have control of, or realize upon
any rights of any BNPP Entity in, any or all of the Collateral. The BNPP
Entities and Customer each acknowledge and agree that each account maintained by
any of the BNPP Entities to which any Collateral is credited is a “securities
account” within the meaning of Article 8 of the Uniform Commercial Code, as in
effect in the State of New York (the “NYUCC”), and all property and assets held
in or credited from time to time to such an account shall be treated as a
“financial asset” for purposes of Article 8 of the NYUCC, provided that any such
account may also be a “deposit account” (within the meaning of Section
9-102(a)(29) of the NYUCC) or a “commodity account” (within the meaning of
Section 9-102(a)(14) of the NYUCC). Each BNPP Entity represents and warrants
that it is a “securities intermediary” within the meaning of Article 8 of the
NYUCC and is acting in such capacity with respect to each such account
maintained by it.

 
 
(d)
Effect of Security Interest. The BNPP Entities’ security interest in the
Collateral shall (i) remain in full force and effect until the payment and
performance in full of Customer’s Obligations, (ii) be binding upon Customer,
its successors and permitted assigns, and (iii) inure to the benefit of, and be
enforceable by, the BNPP Entities and their respective successors, transferees
and assigns.

 
 
(e)
Contract Status. The parties acknowledge that this Agreement and each Contract
entered into pursuant to this Agreement are each a “securities contract”, “swap
agreement,” “forward contract,” or “commodity contract” within the meaning of
the United States Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”) and that each delivery, transfer, payment and grant of a
security interest made or required to be made hereunder or thereunder or
contemplated hereby or thereby or made, required to be made or contemplated in
connection herewith or therewith is a “transfer” and a “margin payment” or a
“settlement payment” within the meaning of Sections 362(b)(6),(7),(17) and/or
(27) and Sections 546(e), (f), (g) and/or (j) of the Bankruptcy Code. The
parties further acknowledge that this Agreement is a “master netting agreement”
within the meaning of the Bankruptcy Code and a “netting contract” within the
meaning of the Federal Deposit Insurance Corporation Improvement Act of 1991.

 
 
 

--------------------------------------------------------------------------------

 
 
3.
Maintenance of Collateral - 

 
 
(a)
General. Each BNPP Entity that holds Collateral holds such Collateral for itself
and also as agent and bailee for all other BNPP Entities that are secured
parties under any Contract or as to which Customer has any Obligation. Except
where otherwise required by Applicable Law or where adverse regulatory capital,
reserve or other similar costs (“Adverse Costs”) would thereby arise, the
security interests of the BNPP Entities in any Collateral shall rank in such
order of priority as the BNPP Entities may agree from time to time; provided,
however, that BNPP PB, Inc. shall have first priority interest in the assets
that it holds other than assets held in a cash account. In the event that any
BNPP Entity is obliged by Applicable Law to maintain a first priority lien, or
where such BNPP Entity would suffer Adverse Costs if it did not maintain a first
priority lien, such BNPP Entity’s interest in the applicable Collateral shall
have priority over that of the other BNPP Entities to the extent required to
satisfy the requirements of Applicable Law or avoid such Adverse Costs. In the
event that two or more BNPP Entities are so obliged to maintain a first priority
lien, or would suffer Adverse Costs if they did not maintain a first priority
lien, such BNPP Entities shall determine among themselves the priority of their
respective interests in the relevant Collateral. Notwithstanding anything herein
to the contrary, except as otherwise agreed among the BNPP Entities, the
security interest of the BNPP Entities in any Collateral consisting of the
Customer’s right, title or interest in, to or under any Contract shall be
subject to any enforceable right of setoff or netting (including, without
limitation, any such right granted pursuant to Section 8 hereof) that any BNPP
Entity that is party to such Contract may have with respect to the obligations
of the Customer to such BNPP Entity (whether arising under such Contract or any
other Contract).

 
 
(b)
Transfers of Collateral between Accounts. Customer agrees that the BNPP
Entities, at any time, at any BNPP Entity’s discretion and subject to using good
faith efforts to provide prior notice to Customer, may use, apply, or transfer
any and all Collateral interchangeably between the BNPP Entities in any accounts
in which Customer has an interest. With respect to Collateral pledged
principally to secure Obligations under any Contract, the BNPP Entities shall
have the right, but in no event the obligation, to apply all or any portion of
such Collateral to Customer’s Obligations to any of the BNPP Entities under any
other Contract, to transfer all or any portion of such Collateral to secure
Customer’s Obligations to any of the BNPP Entities under any other Contract or
to release any such Collateral. Under no circumstances shall any Collateral
pledged principally to secure Obligations to any of the BNPP Entities under any
Contract be required to be applied or transferred to secure Obligations to any
of the other BNPP Entities or to be released if (i) any BNPP Entity determines
that such transfer would render it undersecured with respect to any Obligations,
(ii) an event of default has occurred and is continuing with respect to Customer
under any Contract or Obligation or (iii) any such application, transfer or
release would be contrary to Applicable Law.

 
 
(c)
Control by BNPP Entities. Each BNPP Entity that (i) is the securities
intermediary in respect of any securities account constituting Collateral, or to
which any Collateral is credited or in which any Collateral is held or carried,
agrees that it will comply with entitlement orders originated by any other BNPP
Entity with respect to any such securities account or Collateral without any
further consent by Customer, (ii) is the bank in respect of any deposit account
constituting Collateral, or to which any Collateral is credited or in which any
Collateral is held or carried, agrees with Customer and each other BNPP Entity
(each of whom so agrees with it) that it will comply with instructions
originated by any other BNPP Entity directing disposition of the funds in such
deposit account without further consent by Customer and (iii) is the commodity
intermediary in respect of any commodity contract or commodity account
constituting Collateral, or any commodity account to which any Collateral is
credited or in which any Collateral is held or carried, agrees with Customer and
each other BNPP Entity (each of whom so agrees with it) that it will apply any
value on account of any such Collateral as directed by any other BNPP Entity
without further consent by Customer. Customer hereby consents to the foregoing
agreements of the BNPP Entities. Each of the BNPP Entities that is the
securities intermediary, commodity intermediary or bank with respect to any such
securities, commodity or deposit account or any such commodity contract
represents and warrants that it has not, and agrees that it will not, agree to
comply with entitlement orders, directions or instructions concerning any such
account or any security entitlements, financial assets, commodity contracts or
funds credited thereto or held or carried thereon that are originated by any
person other than (i) a BNPP Entity or (ii) (until a BNPP Entity shall have
given a “notice of sole control”) Customer. Each BNPP Entity hereby notifies
each other BNPP Entity of its security interest in, and the assignment by way of
security to it of, the Collateral. Each BNPP Entity acknowledges such notice
from each other BNPP Entity and each BNPP Entity and Customer consent to the
security interest granted by this Section. For the avoidance of doubt, each BNPP
Entity when not acting in its capacity as a securities intermediary agrees that
it shall not issue an entitlement order unless and until an amount is owing by
Customer pursuant to the terms of the Agreement or an Event of Default with
respect to Customer has occurred and is continuing.

 
4.
Rehypothecation - See Exhibit B.

 
5.
Representations and Warranties - Customer (and, if a person or entity is signing
this Agreement on behalf of Customer, such person or entity) hereby represents
and warrants as of the date hereof, which representations and warranties will be
deemed repeated on each date on which this Agreement is in effect, that:

 
 
(a)
Due Organization; Organizational Information. Customer is duly organized and
validly existing under the laws of the jurisdiction of its organization;
Customer’s jurisdiction of organization, type of organization, place of business
(if it has only one place of business) or chief executive office (if it has more
than one place of business) and organizational identification number are, in
each case as set forth on the cover page hereof or as shall have been notified
to BNPP PB, Inc. not less than 30 days prior to any change of such information;
and unless Customer otherwise informs BNPP PB, Inc. in writing, Customer does
not have any place of business in the United Kingdom.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(b)
UNon-Contravention; Compliance with Applicable Laws.  Customer is and will at
all times be, in compliance with (i) Applicable Law that relates to (a)
felonies, (b) fraud, (c) activities related to the conduct of Customer’s
business or (d) activities related to the securities industry (except in the
case of (c) or (d), where the failure to do so would not have a material adverse
effect on Customer or its ability to perform under the Contracts, as determined
by the BNPP Entities), (ii) all orders and awards binding on Customer or its
property, (iii) Customer’s internal documents and policies (including
organizational documents) (except where such failure would not have a material
adverse effect on Customer or its ability to perform under the Contracts, as
determined by the BNPP Entities), and (iv) all material contracts (including
this Agreement) or other instruments binding on or affecting Customer or any of
its property.  Further, Customer maintains adequate controls to be reasonably
assured of such compliance.  To the best of the Customer’s knowledge, there are
and have been no legal or governmental proceedings or investigations pending or
threatened to which Customer or any Related Person is a party or to which any of
the properties of Customer or any Related Person is subject. Further, to
Customer’s knowledge, the education, employment and other qualifications for the
officers for the Customer in the prospectus provided to any investors or
otherwise made available by the Customer are correct in all material respects.

 
 
(c)
Full Power. Customer has full power and is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder. Customer has
full power to enter into and engage in any and all transactions (i) in any
Account with any BNPP Entity or (ii) that is subject to this Agreement. Further,
this Agreement has been duly executed and delivered by Customer, and constitutes
a valid, binding and enforceable agreement of Customer, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and general principles of
equity.

 
 
(d)
No Consent. No consent of any person and no authorization or other action by,
and no notice to, or filing with, any governmental authority or any other person
is required that has not already been obtained (i) for the due execution,
delivery and performance by Customer of this Agreement; or (ii) for the exercise
by any of the BNPP Entities of the rights or remedies provided for in this
Agreement, including rights and remedies in respect of the Collateral.

 
 
(e)
No Prior Lien. Customer is the lawful owner of all Collateral, free and clear of
all liens, claims, encumbrances and transfer restrictions, except such as are
created under this Agreement, other liens in favor of one or more BNPP Entities,
and Customer will not cause or allow any of the Collateral, whether now owned or
hereafter acquired, to be or become subject to any liens, security interests,
mortgages or encumbrances of any nature other than those in favor of the BNPP
Entities. No person (other than any BNPP Entity) has an interest in any Account
or any other accounts of Customer with any of the BNPP Entities, any Collateral
or other assets or property held therein or credited thereto or any other
Collateral. Unless Customer has notified BNPP PB, Inc. to the contrary, none of
the Collateral are “restricted securities” as defined in Rule 144 under the
Securities Act of 1933.

 
 
(f)
ERISA. (i) The assets used to consummate the transactions provided hereunder
shall not constitute the assets of (A) an “employee benefit plan” that is
subject to Part 4, Subtitle B, Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), (B) a “plan” within the meaning of
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”), that
is subject to Section 4975 of the Code, or (C) a person or entity the underlying
assets of which are deemed to include plan assets as determined under Section
3(42) of ERISA and the regulations thereunder, and (ii) either (A) the assets
used to consummate the transactions provided hereunder shall not constitute the
assets of a governmental plan that is subject to any federal, state or local law
that is substantially similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code (a “Similar Law”) or (B) the transactions hereunder do
not violate any applicable Similar Law. Customer will notify BNPP PB (1) if
Customer is aware in advance that it will breach the foregoing representation
and warranty (the “Representation”), reasonably in advance of it breaching the
Representation, or (2) promptly upon becoming aware that it is in breach of the
Representation. If Customer provides such notice or if BNPP PB is aware that
Customer is in breach or will be in breach of the Representation, upon a BNPP
Entity’s written request, Customer will terminate any or all transactions under
this Agreement (x) if Customer gave advance notice that it would breach the
Representation, prior to breaching the Representation, (y) if Customer gave no
notice but BNPP PB is aware that Customer will be in breach of the
Representation, prior to breaching the Representation (unless Customer avoids
the occurrence of such breach) or, (z) if Customer is in breach of the
Representation, immediately.

 
 
(g)
Market Timing. Customer does not presently engage in and will not engage in any
Market-Timing Trading Activity, and Customer will not use the proceeds of any
financing in furtherance of any Market-Timing Trading Activity. Customer does
not presently engage in and will not engage in any transactions and does not and
will not cause any person to engage in any transactions, that would constitute,
for any party to such transactions, a violation of (i) Rule 22c-1 of the
Investment Company Act or (ii) analogous Applicable Law relating to the timing
of purchases, sales and exchanges of non-U.S. mutual funds, non-U.S. unit trusts
or analogous non-U.S. investment vehicles. Customer will not use the proceeds of
any financing to invest, whether directly or indirectly, in Market-Timing
Investment Entities and Customer is, and at all times will be, in compliance
with (i) Investment Company Act Rule 22c-1 in connection with the purchase, sale
and exchange of all U.S. mutual funds and (ii) all analogous Applicable Law
relating to the timing of purchases, sales and exchanges of non-U.S. mutual
funds, non-U.S. unit trusts or analogous non-U.S. investment vehicles. To the
extent that Customer learns that Customer has invested in a Market-Timing
Investment Entity, Customer shall promptly notify BNPP PB, Inc. of such
investment, including the name of each such Market-Timing Investment Entity and
the amount of the investment, as well as Customer’s plan to divest Customer’s
investment in such entity in a timely manner, and Customer shall promptly
commence such divestment and complete the same in a timely manner.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(h)
UInformation Provided by Customer; Financial Statements.U Any information
provided by Customer to any BNPP Entity in connection with this Agreement is
correct in all material respects and Customer agrees promptly to notify the
relevant BNPP Entity if there is any material change with respect to any such
information. Customer’s financial statements or similar documents previously or
hereafter provided to the BNPP Entities (i) do or will fairly present the
financial condition of Customer as of the date of such financial statements and
the results of its operations for the period for which such financial statements
are applicable, (ii) have been prepared in accordance with generally accepted
accounting principles consistently applied and, (iii) if audited, have been
certified without reservation by a firm of independent public accountants.
Customer will promptly furnish to the relevant BNPP Entity any information
(including financial information) about Customer upon such BNPP Entity’s
reasonable request.

 

 
(i)
Anti-Money Laundering. To the best of Customer’s knowledge, none of Customer,
any person controlling or controlled by Customer, any person having a beneficial
interest in Customer, or any person for whom Customer acts as agent or nominee
in connection herewith is: (i) an individual or entity, country or territory,
that is named on a list issued by the U.S. Department of the Treasury’s Office
of Foreign Assets Control (“OFAC”), or an individual or entity that resides, is
organized or chartered, or has a place of business, in a country or territory
subject to OFAC’s various sanctions/embargo programs; (ii) a resident in, or
organized or chartered under the laws of (A) a jurisdiction that has been
designated by the Secretary of the Treasury under the USA PATRIOT Act as
warranting special measures and/or as being of primary money laundering concern,
or (B) a jurisdiction that has been designated as non-cooperative with
international anti-money laundering principles by a multinational or
inter-governmental group such as the Financial Action Task Force on Money
Laundering (“FATF”) of which the United States is a member; (iii) a financial
institution that has been designated by the Secretary of the Treasury as
warranting special measures and/or as being of primary money laundering concern;
(iv) a “senior foreign political figure,” or any “immediate family” member or
“close associate” of a senior foreign political figure, in each case within the
meaning of Section 5318(i) of Title 31 of the United States Code or regulations
issued thereunder; or (v) a prohibited “foreign shell bank” as defined in
Section 5318(j) of Title 31 of the United States Code or regulations issued
thereunder, or a U.S. financial institution that has established, maintains,
administers or manages an account in the U.S. for, or on behalf of, a prohibited
“foreign shell bank”.

 
BNPP PB, Inc. hereby represents and warrants as of the date hereof, which
representations and warranties will be deemed repeated on each date on which
this Agreement is in effect, that:
 
(x)
BNPP PB, Inc. is duly organized and validly existing under the laws of the
jurisdiction of its organization;

 
(y)
BNPP PB, Inc. has full power and is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder. BNPP PB, Inc. has full power
to enter into and engage in any and all transactions (i) in any Account or (ii)
that is subject to this Agreement. Further, this Agreement has been duly
executed and delivered by BNPP PB, Inc., and constitutes a valid, binding and
enforceable agreement of BNPP PB, Inc., enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and general principles of equity; and

 
(z)
To the best of its knowledge, no consent of any person and no authorization or
other action by, and no notice to, or filing with, any governmental authority or
any other person is required that has not already been obtained for the due
execution, delivery and performance by BNPP PB, Inc. of this Agreement.

 
6.
Short Sales - Customer agrees to comply with Applicable Law relating to short
sales, including but not limited to any requirement that Customer designate a
sale as “long” or “short”.

 
7.
No Obligation - Customer and BNPP PB, Inc. agree that BNPP PB, Inc. shall not
place any limit on the type or size of transactions which are to be settled and
cleared by BNPP PB, Inc. more restrictive than those imposed by Applicable Law.

 
 
 

--------------------------------------------------------------------------------

 
 
8.
Events of Default; Setoff - 

 
 
(a)
Events of Default. The following Events of Default shall apply only to the
extent the Committed Facility Agreement has been terminated or the commitment
therein has expired. (i) In the event of default by Customer on any Obligation
under any transaction or contract or a default, event of default, declaration of
default, termination event, exercise of default remedies, or other similar
condition or event under any transaction or contract (howsoever characterized,
which, for the avoidance of doubt, includes the occurrence of an Additional
Termination Event or Specified Condition under an ISDA Master Agreement between
Customer and any BNPP Entity, affiliate of a BNPP Entity or a third party
entity, if applicable) in respect of Customer, (ii) if Customer shall become
bankrupt, insolvent, or subject to any bankruptcy, reorganization, insolvency or
similar proceeding or all or substantially all its assets become subject to a
suit, levy, enforcement, or other legal process where a secured party maintains
possession of such assets, has a resolution passed for its winding-up, official
management or liquidation (other than pursuant to a consolidation, amalgamation
or merger), seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets, has a
secured party take possession of all or substantially all its assets, or takes
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the foregoing acts, or (iii) if any representation or
warranty made or deemed made by Customer under the Agreement proves false or
misleading when made or deemed made (each of the foregoing, an “Event of
Default”), BNPP PB, Inc. and any and all the BNPP Entities are hereby
authorized, in their discretion, upon the occurrence of such Event of Default,
if such Event of Default is then continuing, to take Default Action upon prior
written notice to Customer. If BNPP PB, Inc. or any other BNPP Entity elects to
sell any Collateral, buy in any property, or cancel any orders upon an Event of
Default, such sale, purchase or cancellation may be made on the exchange or
other market where such business is then usually transacted, or at public
auction or at private sale, without advertising the same and without any notice
of the time or place of sale to Customer or to the personal representatives of
Customer, and without prior tender, demand or call of any kind upon Customer or
upon the personal representatives of Customer, all of which are expressly
waived. The BNPP Entities will comply with NYUCC Section 9-610(b), to the extent
applicable, when exercising any such sale, purchase or cancellation. The BNPP
Entities may purchase or sell the property to or from any BNPP Entity or third
parties in whole or in any part thereof free from any right of redemption, and
Customer shall remain liable for any deficiency. A prior tender, demand or call
of any kind from the BNPP Entities, or prior notice from the BNPP Entities, of
the time and place of such sale or purchase shall not be considered a waiver of
the BNPP Entities’ right to sell or buy any Collateral at any time as provided
herein.

 
 
(b)
Close-out. Upon the Close-out of any Contract, the Close-out Amount for such
Contract shall be due. If, however, Applicable Law would stay or otherwise
impair the enforcement of the provisions of this Agreement or any Contract upon
the occurrence of an insolvency related Close-out or Event of Default, then
Close-out shall automatically occur immediately prior to the occurrence of such
insolvency related Close-out or Event of Default.

 
 
(c)
Setoff. Upon the occurrence of an Event of Default, BNPP PB, Inc. and any and
all BNPP Entities are hereby authorized, in their discretion, to set off and
otherwise apply any and all of the obligations of any and all BNPP Entities then
due to Customer against any and all Obligations of Customer then due to such
BNPP Entities (whether at maturity, upon acceleration or termination or
otherwise). Without limiting the generality of the foregoing, upon the
occurrence of the Close-out of any Contract, each BNPP Entity shall have the
right to net the Close-out Amounts due from it to Customer and from Customer to
it, so that a single settlement payment (the “Net Payment”) shall be payable by
one party to the other, which Net Payment shall be immediately due and payable
(subject to the other provisions hereof and of any Contract); provided that if
any Close-out Amounts may not be netted against all other Close-out Amounts,
such excluded Close-out Amounts shall be netted among themselves to the fullest
extent permitted under Applicable Law. Upon the occurrence of a Close-out, each
BNPP Entity may also (i) liquidate, apply and set off any or all Collateral
against any Net Payment, payment, or Obligation owed to it or any other BNPP
Entity under any Contract and (ii) set off and net any Net Payment, payment or
obligation owed by it or any other BNPP Entity under any Contract against (x)
any or all collateral or margin (or the Cash value thereof) posted by it or any
other BNPP Entity to Customer under any Contract and (y) any Net Payment,
payment or Obligation owed by Customer to any BNPP Entity (whether mature or
unmatured, fixed or contingent, liquidated or unliquidated).

 
 
(d)
Reinstatement of Obligations. If the exercise of any right to reduce and set-off
pursuant to this Agreement shall be avoided or set aside by a court or shall be
restrained, stayed or enjoined under Applicable Law, the obligations in respect
thereof shall be reinstated or, in the event of restraint, stay or injunction,
preserved in at least the amounts as of the date of restraint, stay or
injunction between the applicable BNPP Entities, on the one hand, and Customer
on the other, until such time as such restraint, stay or injunction shall no
longer prohibit exercise of such right.

 
 
(e)
BNPP Entity Consent. No BNPP Entity shall make any payment to Customer in
respect of a Close-Out Amount without the consent of each other BNPP Entity that
has a security interest in such Close-Out Amount.

 
 
(f)
BNPP Insolvency. If the Securities Investor Protection Corporation files an
application for a protective decree against BNPP PB, Inc., Customer shall,
subject to Applicable Law and any general principles of equity, regardless of
whether considered in a proceeding in equity or law, have the contractual right
to set-off or net any Obligations owed by Customer to BNPP PB, Inc. against any
obligations owed by BNPP PB, Inc. to Customer under this Agreement.

 
9.
Indemnity - 

 
 
(a)
General. Customer agrees to indemnify and hold the BNPP Entities harmless from
and fully reimburse the BNPP Entities for any Indemnified Losses. The
indemnities under this Section 9 shall be separate from and in addition to any
other indemnity under any Contract.

 
 
(b)
Delivery Failures. In case of the sale of any security, commodity, or other
property by the BNPP Entities at the direction of Customer and the BNPP
Entities’ inability to deliver the same to the purchaser by reason of failure of
Customer to supply the BNPP Entities therewith, Customer authorizes the BNPP
Entities to borrow or purchase any such security, commodity, or other property
reasonably necessary to make delivery thereof. Customer hereby agrees to be
responsible for any cost, expense or loss which the BNPP Entities may sustain
thereby, except any such loss caused by a BNPP Entity’s gross negligence,
willful misconduct or fraud.

 
 
 

--------------------------------------------------------------------------------

 
 
10.
Limitation of Liability - 

 
 
(a)
General. None of the BNPP Entities, nor any of their respective officers,
directors, employees, agents or counsel, shall be liable for any action taken or
omitted to be taken by any of them hereunder or in connection herewith except
for the gross negligence, willful misconduct or fraud of the applicable BNPP
Entity and as specified in Section 10(b).

 
 
(b)
Third Parties. The BNPP Entities may execute any of their duties and exercise
their rights hereunder by or through agents (which may include affiliates) or
employees. None of the BNPP Entities shall be liable for the acts or omissions
of any subcustodian or other agent selected by it with reasonable care, unless
such subcustodian is an affiliate of any BNPP Entity, except to the extent
caused by the relevant BNPP Entity’s failure to monitor or reasonably appoint
such sub-custodian or agent, as set forth below. Upon Customer’s request, BNPP
PB, Inc. will provide Customer with a list of sub-custodians or other third
parties employed by it to custody Customer’s Collateral and will use best
efforts to give prior notice to Customer of any changes in the identity of
sub-custodians or third parties employed by BNPP PB, Inc. to custody Customer’s
Collateral, but only to the extent that such change affects the custody of
Customer’s Collateral. BNPP PB, Inc. will be responsible to Customer for
satisfying itself as to the ongoing suitability of such sub-custodians to
provide custodial services to customers of BNPP PB, Inc. as a general matter.
BNPP PB, Inc. will maintain what it considers to be an appropriate level of
supervision over such sub-custodians and will make appropriate inquiries, as
determined by BNPP PB, Inc., periodically to confirm that the obligations of
such sub-custodians continue to be competently discharged. All transactions
effected with a third party for Customer shall be for the account of Customer
and the BNPP Entities shall have no responsibility to Customer or such third
party with respect thereto. Nothing in this Agreement shall create, or be deemed
to create, any third party beneficiary rights in any person or entity (including
any investor or adviser of Customer), other than the BNPP Entities.

 
 
(c)
No Liability for Indirect, Consequential, Exemplary or Punitive Damages; Force
Majeure. In no event shall the BNPP Entities or Customer be held liable for
indirect, consequential, exemplary or punitive damages. In no event shall the
BNPP Entities be held liable for any loss of any kind caused, directly or
indirectly, by any Force Majeure Event.

 
11.
Taxes - 

 
 
(a)
Withholding Tax. Except as required by Applicable Law, each payment by Customer
and all deliveries of Deliverable Collateral or Collateral under this Agreement
shall be made, and the value of any Deliverable Collateral or Collateral shall
be calculated, without withholding or deducting any Taxes. If any Taxes are
required to be withheld or deducted, subject to Section 16(d) of this Agreement,
Customer shall pay such additional amounts as necessary to ensure that the
actual net amount received by the BNPP Entities is equal to the amount that the
BNPP Entities would have received had no such withholding or deduction been
required. Customer will provide the BNPP Entities with any forms or
documentation reasonably requested by the BNPP Entities in order to reduce or
eliminate withholding tax on payments made to Customer with respect to this
Agreement. The BNPP Entities (and Customer only to the extent provided for under
Section 16(d) of this Agreement) are hereby authorized to withhold Taxes from
any payment in delivery made hereunder and remit such Taxes to the relevant
taxing authorities to the extent required by Applicable Law. Each of BNP Paribas
Prime Brokerage International, Ltd. and BNPP PB, Inc. (i) represents that it is
either (x) a U.S. person within the meaning of Section 7701(a)(30) of the Code
(a “U.S. Person”), or (y) an entity that is disregarded as separate from a U.S.
Person for U.S. federal income tax purposes, (ii) covenants that it will take no
action (including the filing of an election under IRS Form 8832) that would
cause it to be treated as other than a U.S. Person or an entity that is
disregarded as separate from a U.S. Person for U.S. federal income tax purposes
and (iii) agrees that, on or prior to the date hereof (and from time to time
thereafter upon the reasonable request of Customer), it will deliver to Customer
a properly completed and signed IRS Form W-9 (or any successor form).

 
 
(b)
Qualified Dividends. Customer acknowledges that, with respect to the reduced
U.S. federal income tax rate that applies to dividends received from U.S.
corporations and certain foreign corporations by individuals who are citizens or
residents of the United States, (i) the individual must satisfy applicable
holding period requirements in order to be eligible for the reduced tax rate;
(ii) the reduced tax rate does not apply to substitute or “in lieu” dividend
payments paid to shareholders by broker-dealers under cash lending or securities
lending arrangements which permit the broker-dealers to borrow securities from
investors; and (iii) the reduced tax rate may not apply to dividends received
from certain corporations, including money market funds, bond mutual funds, and
Real Estate Investment Trusts. Customer further acknowledges that although
Customer may receive from BNPP PB, Inc. a Form 1099-DIV indicating which
dividends may qualify for the reduced tax rate, as required by applicable rules,
Customer is responsible for determining which dividends qualify for the reduced
tax rate based on Customer’s own tax situation.

 
 
(c)
Income and Other Taxes. Except as otherwise expressly stated herein: (i) the
BNPP Entities have no obligation or responsibility to Customer with respect to
the accounting or reporting of income or other taxes with respect to the
execution, delivery and performance of this Agreement, each related agreement
and each transaction hereunder or thereunder (for the sake of clarity, including
without limitation, with respect to any related margin lending agreement and
each related transaction) (each a “Transaction”), including, without limitation,
unrelated business taxable income under section 514 of the Code; and (ii)
Customer shall alone be responsible for the payment of any and all taxes and
related penalties, interests and costs arising from or relating to the
Transactions. Customer represents and warrants, on and as of the date hereof and
each date any Transaction remains outstanding, that Customer has in place
policies and procedures necessary to ensure proper accounting and reporting of
any and all taxation of the Customer and/or Accounts in connection with the
Transactions.

 
 
 

--------------------------------------------------------------------------------

 
 
12.
Notices; Instructions - 

 
 
(a)
Notices. All notices and other communications provided hereunder shall be (i) in
writing (including, for avoidance of doubt, electronic mail) and delivered to
the address of the intended recipient specified on the cover page hereof or to
such other address as such intended recipient may provide or (ii) posted onto
the website maintained by BNPP PB, Inc. for Customer (except for default and
margin notices) or (iii) in such other form agreed to by the parties. All
communications sent to Customer or a BNPP Entity, shall be deemed delivered to
Customer or such BNPP Entity, as applicable, as of (x) the date sent, if sent
via facsimile, email or posted onto the Internet, (y) the date the messenger
arrives at Customer’s address as set forth on the signature page hereof or such
BNPP Entity’s address, if sent via messenger; or (z) the next Business Day if
sent via mail, in each case, whether actually received or not. Failure by
Customer to object in writing to any communication within ten Business Days of
delivery shall be deemed evidence, in the absence of manifest error, that such
communication is complete and correct.

 
 
(b)
Instructions. Notwithstanding anything to the contrary, Customer agrees that the
BNPP Entities may rely upon any authorized instructions or any notice, request,
waiver, consent, receipt or other document which the BNPP Entities reasonably
believe to be genuine and transmitted by an authorized person listed on Appendix
B attached hereto.

 
13.
BNPP Entities Are Not Advisers or Fiduciaries - Customer represents that it is
capable of assessing the merits (on its own behalf or through independent
professional advice), and understands and accepts, the terms and conditions set
forth in this Agreement and any transaction it may undertake with the BNPP
Entities. Customer acknowledges that (a) none of the BNPP Entities is (i) acting
as a fiduciary for or an adviser to Customer in respect of this Agreement or any
transaction it may undertake with the BNPP Entities; (ii) advising it,
performing any analysis, or making any judgment on any matters pertaining to the
suitability of any transaction, or (iii) offering any opinion, judgment or other
type of information pertaining to the nature, value, potential or suitability of
any particular investment or transaction, (b) the BNPP Entities do not guarantee
or warrant the accuracy, reliability or timeliness of any information that the
BNPP Entities may from time to time provide or make available to Customer and
(c) the BNPP Entities may take positions in financial instruments discussed in
the information provided Customer (which positions may be inconsistent with the
information provided) and may execute transactions for themselves or others in
those instruments and may provide investment banking and other services to the
issuers of those instruments or with respect to those instruments. Customer
agrees that (x) it is solely responsible for monitoring compliance with its own
internal restrictions and procedures governing investments, trading limits and
manner of authorizing investments, and with the Applicable Law affecting its
authority and ability to trade and invest and (y) in no event shall a BNPP
Entity undertake to assess whether a Contract or transaction is appropriate or
legal for Customer.

 
14.
Litigation in Court, Sovereign Immunity, Service - 

 
 
(a)
ANY LITIGATION BETWEEN CUSTOMER AND THE BNPP ENTITIES OR INVOLVING THEIR
RESPECTIVE PROPERTY MUST BE INSTITUTED IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK OR THE SUPREME COURT OF THE STATE OF NEW YORK
FOR THE COUNTY OF NEW YORK. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO
THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH COURTS. EACH PARTY HEREBY AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

 
 
(b)
ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM, ACTION, PROCEEDING OR
COUNTERCLAIM OR OTHER LEGAL ACTION IS HEREBY WAIVED BY ALL PARTIES TO THIS
AGREEMENT.

 
 
(c)
EACH PARTY HERETO, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IRREVOCABLY WAIVES WITH RESPECT TO ITSELF AND ITS REVENUES AND ASSETS
(IRRESPECTIVE OF THEIR USE OR INTENDED USE) ALL IMMUNITY ON THE GROUNDS OF
SOVEREIGNTY OR SIMILAR GROUNDS FROM (I) SUIT, (II) JURISDICTION OF ANY COURT,
(III) RELIEF BY WAY OF INJUNCTION, ORDER FOR SPECIFIC PERFORMANCE, OR RECOVERY
OF PROPERTY, (IV) ATTACHMENT OF ITS ASSETS (WHETHER BEFORE OR AFTER JUDGMENT)
AND (V) EXECUTION OR ENFORCEMENT OF ANY JUDGMENT TO WHICH IT OR ITS REVENUES OR
ASSETS MIGHT OTHERWISE BE ENTITLED IN ANY ACTIONS OR PROCEEDINGS IN SUCH COURTS,
AND IRREVOCABLY AGREES THAT IT WILL NOT CLAIM SUCH IMMUNITY IN ANY SUCH ACTIONS
OR PROCEEDINGS.

 
 
(d)
CUSTOMER HEREBY CONSENTS TO PROCESS BEING SERVED BY ANY BNPP ENTITY ON CUSTOMER
IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE SPECIFIED IN CLAUSE (a) ABOVE BY
THE MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED AIRMAIL, POSTAGE
PRE-PAID, TO CUSTOMER AT THE ADDRESS SET FORTH AFTER CUSTOMER’S SIGNATURE ABOVE;
SUCH SERVICE SHALL BE DEEMED COMPLETED AND EFFECTIVE AS FROM 30 DAYS AFTER SUCH
MAILING. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

 
 
 

--------------------------------------------------------------------------------

 
 
15.
Applicable Law, Enforceability - THIS AGREEMENT, ITS ENFORCEMENT, ANY CONTRACT
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY THEREIN), AND ANY DISPUTE BETWEEN THE
BNPP ENTITIES AND CUSTOMER, WHETHER ARISING OUT OF OR RELATING TO CUSTOMER’S
ACCOUNTS OR OTHERWISE INCIDENTAL TO SUCH ACCOUNTS OR THIS AGREEMENT, SHALL BE
GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK. The parties hereto
further agree that (i) the securities intermediary’s jurisdiction, within the
meaning of Section 8-110(e) of the NYUCC, in respect of any securities account
constituting Collateral or to which any Collateral is credited or in which any
Collateral is held or carried and in respect of any Collateral consisting of
security entitlements; (ii) the bank’s jurisdiction, within the meaning of
Section 9-304(b) of the NYUCC, in respect of any deposit account constituting
Collateral, or to which any Collateral is credited or in which any Collateral is
held or carried; and (iii) the commodity intermediary’s jurisdiction, within the
meaning of Section 9-305(b) of the NYUCC, in respect of any commodity account
constituting Collateral, or to which any Collateral is credited or in which any
Collateral is held or carried and in respect of any Collateral consisting of
commodity contracts, is the State of New York and agree that none of them has or
will enter into any agreement to the contrary. Customer and BNPP PB, Inc. agree
that, in respect of any Account maintained by BNPP PB, Inc., the law applicable
to all the issues specified in Article 2(1) of the “Hague Convention on the Law
Applicable to Certain Rights in Respect of Securities Held with an Intermediary
(Hague Securities Convention)” is the law in force in the State of New York and
agree that none of them has or will enter into any agreement to the contrary.

 
16.
Modification; Termination; Assignment - 

 
 
(a)
Modification. Any modification of the terms of this Agreement must be made in
writing and executed by the parties to this Agreement.

 
 
(b)
Termination. If the Committed Facility Agreement has been terminated, either
BNPP PB, Inc. or Customer may terminate this Agreement upon delivery of written
notice to the other party, provided that Customer’s termination notice is only
effective if it is accompanied by instructions as to the transfer of all
property held in the Accounts. Sections 2, 3, 8, 9, 10, 14 and 15 and each
representation made hereunder shall survive any termination.

 
 
(c)
Assignment. BNPP PB, Inc. may assign its rights hereunder or any interest herein
or under any other Contract: (A) to BNP Paribas Prime Brokerage International,
Ltd. or to any entity guaranteed by BNP Paribas, provided that such assignment
shall not have any effect on the then current requirements imposed on Customer
or the BNPP Entities in relation to the withholding or deduction of Taxes and
Customer shall have received evidence thereto in the form of any relevant
Internal Revenue Service Form W-9, W-8ECI or W-8BEN forms or otherwise, or (B)
to an unaffiliated entity (i) solely in connection with a sale of the prime
brokerage business, upon sixty calendar days’ prior written notice, (ii) other
than in connection with a sale of the prime brokerage business, upon Customer’s
consent, which consent shall not be unreasonably withheld or delayed. Customer
may not assign its rights under or any interest in (i) any Contract without the
prior written consent of BNPP PB, Inc. and each BNPP Entity that is a party
thereto or (ii) this Agreement, including without limitation its right to any
Close-Out Amount, without the prior written consent of each BNPP Entity. Any
attempted assignment by Customer in violation of this Agreement shall be null,
void and without effect.

 
 
(d)
Notwithstanding anything herein or in any Contract to the contrary, if any of
the BNPP Entities (the “Assignor”) assigns its rights hereunder or any interest
herein or under any other Contract to any other person (such person, including
any subsequent assignee, referred to herein as an “Assignee”), Customer shall in
no event be required to pay to Assignee any additional amounts with respect to
Taxes under Section 11 hereof (or under any other provision in any Contract) in
excess of the amounts Customer was required to pay with respect to payments made
to Assignor prior to such assignment.

 
17.
Miscellaneous - 

 
 
(a)
Fees. The provisions of this Subsection shall apply except to the extent any
such provisions contravene the Committed Facility Agreement and such Committed
Facility Agreement has not been terminated or the commitment therein has not
expired. Customer agrees to pay all brokerage commissions, markups or markdowns
in connection with the execution of transactions and other fees for custody and
other services rendered to Customer as determined by BNPP PB, Inc. Customer
authorizes the BNPP Entities to pay themselves or others for fees, commissions,
markups and other charges, expenses and Obligations from any Account.

 
 
(b)
Contingency. The fulfillment of the obligations of any BNPP Entity to Customer
under any Contract is contingent upon there being no breach, repudiation,
misrepresentation or default (however characterized) by Customer which has
occurred and is continuing under any Contract.

 
 
(c)
Conversion of Currencies. The BNPP Entities shall have the right to convert
currencies in connection with the effecting of transactions and the exercise of
any of their rights hereunder in a commercially reasonable manner.

 
 
(d)
Truth-in-Lending Statement. Customer hereby acknowledges receipt of a
Truth-in-Lending disclosure statement. Subject to the Committed Facility
Agreement (unless such agreement has been terminated or the commitment therein
has expired), interest will be charged on any debit balances in the Accounts in
accordance with the methods described in such statement or in any amendment or
revision thereto which may be provided to Customer. Any debit balance which is
not paid at the close of an interest period will be added to the opening balance
for the next interest period.

 
 
(e)
Federal Deposit Insurance Corporation. Unless explicitly stated otherwise,
transactions hereunder and funds held in the Accounts (i) are not insured by the
Federal Deposit Insurance Corporation or any government agency, (ii) are not
deposits or obligations of, or guaranteed by, BNP Paribas or any other bank; and
(iii) involve market and investment risks, including possible loss of the
principal amount invested.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(f)
USA Patriot Act Disclosure. BNPP PB, Inc., like all financial institutions, is
required by Federal law to obtain, verify and record information that identifies
each customer who opens an account with BNPP PB, Inc. When Customer opens an
account with BNPP PB, Inc., BNPP PB, Inc. will ask for Customer’s name, address,
date of birth, government-issued identification number and/or other information
reasonably required by BNPP PB, Inc. to form a reasonable belief as to
Customer’s identity, such as documents that establish legal status.

 
 
(g)
Anti-Money Laundering. Customer understands and acknowledges that the BNPP
Entities are, or may in the future become, subject to money laundering statutes,
regulations and conventions of the United States or other international
jurisdictions, and Customer agrees to execute instruments, provide information,
or perform any other acts as may reasonably be requested by any BNPP Entity for
the purpose of carrying out due diligence as may be required by Applicable Law.
Customer agrees that it will provide the BNPP Entities with such information as
any BNPP Entity may reasonably require to comply with applicable anti-money
laundering laws or regulations. Customer understands, acknowledges and agrees
that to the extent permitted by Applicable Law, any BNPP Entity may provide
information, including confidential information, as reasonably required, to the
Financial Crimes Enforcement Network, a bureau of the U.S. Department of the
Treasury, or any other agency or instrumentality of the U.S. Government, or as
otherwise required by Applicable Law, in connection with a request for
information on behalf of a U.S. federal law enforcement agency investigating
terrorist activity or money laundering.

 
 
(h)
Money Market Funds. Customer agrees that with respect to transactions effected
in shares of any money market fund and any other transactions listed in
Rule 10b-10(b)(1) of the Exchange Act, BNPP PB, Inc. may provide Customer with a
monthly or quarterly written statement pursuant to Rule 10b-10(b) of the
Exchange Act in lieu of an immediate confirmation.

 
 
(i)
No Waivers. No failure or delay in exercising any right, or any partial exercise
of a right will operate as a waiver of the full exercise of that right. The
rights provided in the Contracts are cumulative and not exclusive of any rights
provided by law.

 
 
(j)
Counterparts. This Agreement may be executed by the parties hereto in any number
of counterparts, each of which when so executed and delivered will be an
original, but all of which counterparts will together constitute one and the
same instrument.

 
 
(k)
Integration; Severability. This Agreement supersedes all prior agreements as to
matters within its scope. To the extent this Agreement contains any provision
which is inconsistent with provisions in any other Contract or agreement between
Customer and any of the BNPP Entities, or of which Customer is a beneficiary,
the provisions of this Agreement shall control except if such other Contract
explicitly states that it is intended to supersede this Agreement by name, in
which case such other Contract shall prevail. If any provision of this Agreement
is or becomes inconsistent with Applicable Law, that provision will be deemed
modified or, if necessary, rescinded in order to comply. All other provisions of
this Agreement shall remain in full force and effect. To the extent that this
Agreement is not enforceable as to any Contract, this Agreement shall remain in
full force and effect and be enforceable in accordance with its terms as to all
other Contracts.

 
 
(l)
Master Agreement. This Agreement, together with each Contract and any
supplements, modifications or amendments hereto or thereto, shall constitute a
single business and contractual relationship among the parties with respect to
the subject matter hereof.

 
 
(m)
Captions.Section designations and captions are provided for convenience of
reference, do not constitute a part of this Agreement, and are not to be
considered in its interpretation.

 
 
(n)
Recording of Conversations. Each of the BNPP Entities and Customer is aware that
each party may record conversations between any of the parties or parties’
representatives relating to the matters referred to in this Agreement and no
party has any objection and hereby agrees to such recording.

 
 
(o)
Proxy Disclosures. Any attempt to vote securities will be void to the extent
that such securities are not in the possession or control of either BNPP PB,
Inc. or a BNPP Entity, including (i) securities not yet delivered to BNPP PB,
Inc. or a BNPP Entity, (ii) securities purchased and not paid for by settlement
date, and (iii) securities that either BNPP PB, Inc. or a BNPP Entity has
hypothecated, re-hypothecated, pledged, re-pledged, sold, lent or otherwise
transferred. Please be advised that for the purposes of proxy voting, Customer
will not be notified that the securities are not in either BNPP PB, Inc. or a
BNPP Entity’s possession or control. Furthermore, neither BNPP PB, Inc. nor any
other BNPP Entity will notify Customer that a vote was void.

 
 
(p)
SIPC. BNPP PB, Inc. is a member of the Securities Investor Protection
Corporation (“SIPC”) through which customer accounts are protected in the event
of a broker-dealer’s insolvency up to $500,000, including a maximum of $100,000
for free cash balances. Neither SIPC nor the additional coverage is the same as
or a substitute for FDIC deposit insurance, and they do not protect against
declines in the market value of your securities. If you would like to contact
the SIPC to obtain a SIPC brochure or to obtain other information about SIPC,
you may call SIPC directly at (202) 371-8300 or visit the SIPC website at
www.sipc.org.

 
18.
Certain Definitions - 

 
 
(a)
“Applicable Law” means all applicable laws, rules and regulations by which a
party hereto is bound, including, without limitation, those of all U.S. and
non-U.S., federal, state and local governmental authorities, self-regulatory
organizations, markets, exchanges and clearing facilities, in all cases where
applicable.

 
 
(b)
“BNPP Entities” means BNP Paribas Prime Brokerage International, Ltd. and BNPP
PB Inc.

 
 
(c)
“Business Day” means any day other than a Saturday, Sunday or other day on which
the New York Stock Exchange is closed.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)
“Close-out” means the termination, cancellation, liquidation, acceleration, or
other similar action with respect to all transactions under one or more
Contracts.

 
 
(e)
“Close-out Amount” means with respect to each Contract, the amount (expressed in
U.S. Dollars or the U.S. Dollar Equivalent) calculated as payable by one party
to the other upon Close-out of such Contract determined in accordance with the
provisions of such Contract, or if no such provisions are specified, by
following such procedures as the BNPP Entities determine in good faith are
commercially reasonable and in accordance with industry practice.

 
 
(f)
“Collateral” means all right, title and interest of Customer in and to (i) each
deposit, custody, securities, commodity or other account maintained by Customer
with any of the BNPP Entities (including, but not limited to, any or all
Accounts); (ii) any cash, securities, commodity contracts, general intangibles
and other property which may from time to time be deposited, credited, held or
carried in any such account, that is due to Customer from any of the BNPP
Entities, or that is delivered to or in the possession or control of any of the
BNPP Entities or any of the BNPP Entities’ agents and all security entitlements
with respect to any of the foregoing; (iii) all of Customer’s right, title or
interest in, to or under any Contract, including obligations owed by any of the
BNPP Entities (after any netting or set off, in each case to the extent
enforceable, of amounts owed under such Contract); (iv) all of Customer’s
security interests (or similar interests) in any property of any BNPP Entity
securing any BNPP Entity’s obligations to Customer under any Contract; (v) any
property of Customer in which any of the BNPP Entities is granted a security
interest under any Contract or otherwise (howsoever held); (vi) all income and
profits on any of the foregoing, all dividends, interest and other payments and
distributions with respect to any of the foregoing, all other rights and
privileges appurtenant to any of the foregoing, including any voting rights and
any redemption rights, and any substitutions for any of the foregoing; and
(vii) all proceeds of any of the foregoing, in each case whether now existing or
owned by Customer or hereafter arising or acquired.

 
 
(g)
“Contract” means this Agreement, the Committed Facility Agreement between the
Customer and BNPP Entity (as amended from time to time, the “Committed Facility
Agreement”) dated as of the date hereof, and the Special Custody and Pledge
Agreement between Customer, the BNPP PB, Inc. and State Street Bank and Trust
Company (the “Custodian”) (as amended from time to time, the “Special Custody
and Pledge Agreement”) dated the date hereof, including in each case, the
schedules, exhibits, and appendices thereto.

 
 
(h)
“Default Action” means (i) to terminate, liquidate and accelerate any and all
Contracts, (ii) to exercise any right under any security relating to any
Contract, (iii) to net or set off payments which may arise under any Contract or
other agreement or under Applicable Law, (iv) to cancel any outstanding orders
for the purchase or sale or borrowing or lending of any securities or other
property, (v) to sell, apply or collect on any or all of the Collateral (either
individually or jointly with others), (vi) to buy in any securities, commodities
or other property of which any Account of Customer may be short, and (vii) to
exercise any rights and remedies available to a secured creditor under any
Applicable Law or under the NYUCC (whether or not the NYUCC is otherwise
applicable in the relevant jurisdiction).

 
 
(i)
“Force Majeure Event” means government restrictions, exchange or market actions
or rulings, suspension of trading, war (whether declared or undeclared),
terrorist acts, insurrection, riots, fires, floods, strikes, failure of utility
or similar services, accidents, adverse weather or other events of nature
(including but not limited to earthquakes, hurricanes and tornadoes) and any
other conditions beyond the BNPP Entities’ control and any event where any
communications network, data processing system or computer system used by any of
the BNPP Entities or Customer or by market participants is rendered wholly or
partially inoperable.

 
 
(j)
“Indemnified Losses” means any actual loss, claim, damage, liability, penalty,
fine or excise tax (including any reasonable and documented legal fees and
expenses relating to any action, proceeding, investigation and preparation
therefor) when and as incurred by the BNPP Entities (i) pursuant to authorized
instructions received by the BNPP Entities’ from Customer or its agents, (ii) as
a consequence of a breach by Customer of any covenant, representation or
warranty hereunder, (iii) in settlement of any claim or litigation relating to
BNPP Entities’ acting as agent for Customer or (iv) in connection with or
related to any Account, this Agreement, any Contract, any transactions hereunder
or thereunder, any activities or services of the BNPP Entities in connection
with this Agreement or otherwise (including, without limitation, (A) any
technology services, reporting, trading, research or capital introduction
services or (B) any DK or disaffirmance of any transaction hereunder).
“Indemnified Losses” shall (x) include without limitation any damage, actual
loss, actual cost and expense that is incurred to put the BNPP Entities in the
same economic position as they would have been in had a default (howsoever
defined) under any Contract not occurred, or that arises out of any other
commitment any BNPP Entity has entered into in connection with or as a hedge in
connection with any transaction or in an effort to mitigate any resulting loss
to which any BNPP Entity is exposed because of a default (howsoever defined)
under any Contract and (y) not include any losses of a BNPP Entity resulting
directly from such BNPP Entity’s gross negligence, willful misconduct, fraud,
breach of this Agreement or violation of Applicable Law.

 
 
(k)
“Market-Timing Investment Entities” means hedge funds, private investment funds
or other companies or partnerships that engage in Market Timing Trading
Activity.

 
 
(l)
“Market-Timing Trading Activity” means (i) purchasing and selling, or
exchanging, mutual fund or similar investment units to exploit short-term
differentials in the prices of such funds or similar units and their underlying
assets, and similar trading strategies or (ii) purchasing and selling, or
exchanging mutual fund or similar investment units more than twice within a
thirty-day period. Notwithstanding the above, the following shall not constitute
“Market-Timing Trading Activity”: (x) trading of money market funds, short-term
bond funds or exchange-traded funds or (y) trading of mutual funds in the manner
consistent with such fund’s prospectus or other offering documents.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(m)
“Obligations” means any and all obligations of Customer to any BNPP Entity
arising at any time and from time to time under or in connection with any and
all Contracts (including but not limited to obligations to deliver or return
Deliverable Collateral or other assets or property (howsoever described) under
or in connection with any such Contract), in each case whether now existing or
hereafter arising, whether or not mature or contingent.

 
 
(n)
“Related Person” means principals, directors and senior employees (in such
official capacity as principal, director or senior employee, as the case may be)
of (i) Customer, (ii) Customer’s affiliates, (iii) Customer’s investment manager
or (iv) any person or entity for which Customer’s investment manager acts as
investment manager.

 
 
(o)
“Taxes” means any taxes, levies, imposts, duties, charges, assessments or fees
of any nature, including interest, penalties and additions thereto that are
imposed by any taxing authority.

 
 
(p)
“U.S. Dollar Equivalent” of an amount, as of any date, means: in respect of any
amount denominated in a currency, including a composite currency, other than
U.S. Dollars (an “Other Currency”), the amount expressed in U.S. Dollars, as
determined by the BNPP Entities, that would be required to purchase such amount
(where the BNPP Entities would require Customer to deliver such Other Currency
in connection with a Contract) or would be received for the sale of such amount
of such Other Currency (where the BNPP Entities would deliver such Other
Currency to Customer in connection with a Contract), as of such date at the rate
equal to the spot exchange rate of a foreign exchange agent (selected in good
faith by the BNPP Entities) at or about 11:00 a.m. (in the city in which such
foreign exchange agent is located) or such later time as the BNPP Entities in
their reasonable discretion shall determine.



19.
Software - 

 
 
(a)
License; Use. Upon any BNPP Entity’s delivering to Customer, or making available
for use by Customer, any computer software or application, as such may be
delivered, made available, and modified by any BNPP Entity from time to time in
its sole discretion (the “Software”), the BNPP Entities grant to Customer a
personal, non-transferable and non-exclusive license to use the Software solely
for Customer’s own internal and proper business purposes and not in the
operation of a service bureau or other business outside of or in addition to
Customer’s ordinary course of business. The Software includes all associated
“Information” as that term is used in this Section. The Software may include
trade blotter functions, capital accounting functions, interfaces with other
systems and accounting functions, a Customer website, and other software or
communication or encryption systems that may be developed from time to time.
Except as set forth herein, no license or right of any kind is granted to
Customer with respect to the Software.

 
 
(b)
Ownership. Customer acknowledges that the BNPP Entities and their suppliers
retain and have title and exclusive proprietary rights to the Software,
including any trade secrets or other ideas, concepts, know-how, methodologies,
or information incorporated therein and the exclusive rights to any copyrights,
trademarks and patents (including registrations and applications for
registration of either), or other statutory or legal protections available in
respect thereof. Customer further acknowledges that all or a part of the
Software may be copyrighted or trademarked (or a registration or claim made
therefore) by a BNPP Entity or its suppliers. Customer may not remove any
statutory copyright notice or other notice included in the Software or on any
media containing the Software. Customer shall not take any action with respect
to the Software inconsistent with the foregoing acknowledgments.

 
 
(c)
Limitation on Reverse Engineering, Decompilation and Disassembly. Customer shall
not, nor shall it attempt to decompile, disassemble, reverse engineer, modify,
or create derivative works from the Software.

 
 
(d)
Transfer. Customer may not, directly or indirectly, sell, rent, lease or lend
the Software or provide any of the Software or any portion thereof to any other
person or entity without the BNPP Entities’ prior written consent. Customer may
not copy or reproduce except to create a backup copy or to move the Software to
a different computer.

 
 
(e)
Upgrades. The Software includes all updates or supplements to the Software and
this Section 19 applies to all such updates or supplements, unless the BNPP
Entities provide other terms along with the update or supplement.

 
 
(f)
Equipment. Customer shall obtain and shall maintain all equipment, software and
services, including but not limited to computer equipment and telecommunications
services, necessary for it to use the Software, and the BNPP Entities shall not
be responsible for the reliability or availability of any such equipment,
software or services.

 
 
(g)
Proprietary Information. The Software, any database and any proprietary data,
processes, information and documentation made available to Customer (other than
those that are or become part of the public domain or are legally required to be
made available to the public) (collectively, the “Information”), are the
exclusive and confidential property of the BNPP Entities or their suppliers.
Customer shall keep the Information confidential by using the same care and
discretion that Customer uses with respect to its own confidential property and
trade secrets, but not less than reasonable care. Upon termination of the
Account Agreement, the PB Terms or the Software license granted herein for any
reason, Customer shall return to the BNPP Entities or destroy any and all copies
of the Information that are in its possession or under its control.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(h)
Support Services. Other than the assistance provided in the Information, the
BNPP Entities do not offer any support services in connection with the Software.

 
 
(i)
DISCLAIMER OF WARRANTIES. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE
BNPP ENTITIES AND THEIR SUPPLIERS PROVIDE THE SOFTWARE TO CUSTOMER, AND ANY (IF
ANY) SUPPORT SERVICES RELATED TO THE SOFTWARE AS IS AND WITH ALL FAULTS; AND THE
BNPP ENTITIES AND THEIR SUPPLIERS HEREBY DISCLAIM WITH RESPECT TO THE SOFTWARE
AND SUPPORT SERVICES ALL WARRANTIES AND CONDITIONS, WHETHER EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, BUT NOT LIMITED TO, ANY (IF ANY) WARRANTIES, DUTIES OR
CONDITIONS OF OR RELATED TO: MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
LACK OF VIRUSES, ACCURACY OR COMPLETENESS OF RESPONSES, RESULTS, WORKMANLIKE
EFFORT AND LACK OF NEGLIGENCE. ALSO THERE IS NO WARRANTY, DUTY OR CONDITION OF
TITLE, QUIET ENJOYMENT, QUIET POSSESSION, CORRESPONDENCE TO DESCRIPTION OR
NON-INFRINGEMENT. THE ENTIRE RISK ARISING OUT OF USE OR PERFORMANCE OF THE
SOFTWARE AND ANY SUPPORT SERVICES REMAINS WITH CUSTOMER.

 
 
(j)
EXCLUSION OF INCIDENTAL, CONSEQUENTIAL AND CERTAIN OTHER DAMAGES. TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL THE BNPP ENTITIES OR THEIR
SUPPLIERS BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT, OR CONSEQUENTIAL
DAMAGES WHATSOEVER (INCLUDING, BUT NOT LIMITED TO, DAMAGES FOR LOSS OF PROFITS
OR CONFIDENTIAL OR OTHER INFORMATION, FOR BUSINESS INTERRUPTION, FOR PERSONAL
INJURY, FOR LOSS OF PRIVACY, FOR FAILURE TO MEET ANY DUTY INCLUDING OF GOOD
FAITH OR OF REASONABLE CARE, FOR NEGLIGENCE, AND FOR ANY OTHER PECUNIARY OR
OTHER LOSS WHATSOEVER) ARISING OUT OF OR IN ANY WAY RELATED TO THE USE OF OR
INABILITY TO USE THE SOFTWARE, THE PROVISION OF OR FAILURE TO PROVIDE SUPPORT
SERVICES, OR OTHERWISE UNDER OR IN CONNECTION WITH ANY PROVISION OF THIS SECTION
19, EVEN IN THE EVENT OF THE FAULT, TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY, BREACH OF CONTRACT OR BREACH OF WARRANTY OF THE BNPP ENTITIES OR ANY
SUPPLIER, AND EVEN IF THE BNPP ENTITIES OR ANY SUPPLIER HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. IN NO EVENT SHALL ANY BNPP ENTITY OR ANY SUPPLIER
BE LIABLE FOR ACTS OF GOD, ACTS OF WAR OR TERRORISM, MACHINE OR COMPUTER
BREAKDOWN OR MALFUNCTION, INTERRUPTION OR MALFUNCTION OF COMMUNICATION
FACILITIES, LABOR DIFFICULTIES OR ANY OTHER SIMILAR OR DISSIMILAR CAUSE BEYOND
THEIR REASONABLE CONTROL.

 
 
(k)
Security; Reliance; Unauthorized Use. Customer will cause all persons using the
Software to treat all applicable user and authorization codes, passwords and
authentication keys with extreme care, and Customer will establish internal
control and safekeeping procedures to restrict the availability of the same to
duly authorized persons only. No BNPP Entity shall be liable or responsible to
Customer or any third party for any unauthorized use of the Software or of the
user and authorization codes, passwords and authentications keys that may be
used in connection with the Software.

 
 
(l)
Encryption. Customer acknowledges and agrees that encryption may not be
available for any or all data or communications between Customer and a BNPP
Entity. Customer agrees that a BNPP Entity may, at any time, deactivate any
encryption features such BNPP Entity may in its sole discretion provide, without
notice or liability to Customer.

 
 
(m)
Termination. Customer acknowledges and agrees that any BNPP Entity may, in its
sole discretion, at any time, and without any notice or liability to Customer,
suspend or terminate this license of the Software to Customer and deny
Customer’s access to and use of the Software.

 
 
(n)
Other Terms and Conditions. Customer shall comply with all other terms and
conditions that may be posted by a BNPP Entity on any website or web page
through which Customer accesses or uses the Software or that may otherwise be
delivered in any form to Customer in connection with its use of the Software.
The use by Customer of the Software constitutes Customer’s acceptance of and
agreement to be bound by all such other terms and conditions.

 
 
(o)
Compliance with Law. Customer shall comply with all Applicable Law applicable to
Customer’s use of the Software.

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B – Rehypothecation Exhibit

--------------------------------------------------------------------------------

This Exhibit B (the “Rehypothecation Agreement”) is entered into between
Customer and BNP PARIBAS PRIME BROKERAGE, INC. (“BNPP PB, Inc.”), on behalf of
itself and as agent for the BNPP Entities. This Rehypothecation Agreement is
incorporated as an exhibit to the U.S. PB Agreement (the “Agreement”). Certain
capitalized terms used in this Agreement are defined in Section 18 of the
Account Agreement.
 
 
1.
Rehypothecation -

 
 
(a)
Customer expressly grants BNPP PB, Inc. the right, to the fullest extent that it
may effectively do so under Applicable Law and subject to the terms and
conditions of this Rehypothecation Agreement, to re-register the Collateral in
its own name or in another name other than Customer’s, to use or invest the
proceeds of any securities lending transaction at its own risk, and to pledge,
repledge, hypothecate, rehypothecate, sell, lend, or otherwise transfer or use
the Collateral (the “Hypothecated Securities”), with all attendant rights of
ownership except as provided below. For the purposes of the return of any
Hypothecated Securities to Customer, BNPP PB, Inc.’s return obligations shall be
satisfied by delivering the Hypothecated Securities or securities identical to
such Hypothecated Securities (such securities having the same cusip number as
the subject Hypothecated Securities, or in the case of a reorganization or
recapitalization of the issuer, the equivalent of the subject Hypothecated
Securities) (“Equivalent Securities”). For the avoidance of doubt, Customer
hereby grants BNPP PB, Inc. its consent to hypothecate its securities for the
purposes of Rule 15c2-1(a)(1) of the Exchange Act, subject to the limits of this
Agreement.

 
 
(b)
Collateral held by Custodian (including any successor thereto) pursuant to the
Special Custody and Pledge Agreement (the “Margin Collateral”) shall be
transferred to BNPP PB, Inc. for purposes of rehypothecation only against a
request to Custodian for release of Margin Collateral (“Hypothecation Request”)
that meets the following requirements: (i) the Hypothecation Request is issued
by a duly authorized representative of BNPP PB, Inc. in accordance with the
requirements for instructions set forth for in the Special Custody and Pledge
Agreement, (ii) subject to Section 2(c)(B), the fair market value of the
securities which are subject to the Hypothecation Request, together with the
value of any outstanding Hypothecated Securities, shall not exceed the value of
the loan against which the Margin Collateral was pledged (“Hypothecation
Limit”), provided that if the Maximum Commitment Financing (as defined in the
Committed Facility Agreement) is increased pursuant to the mutual agreement of
the parties, then the fair market value of the securities which are subject to
the Hypothecation Request, together with the value of any outstanding
Hypothecated Securities, shall not exceed the lesser of (A) the Hypothecation
Limit or (B) thirty-three and one-third percent (33⅓%) of the total assets of
the Customer based on the most recent financial information provided by the
Customer, (iii) the securities which are subject to the Hypothecation Request
shall not represent the entire position of such security held by Customer, and
(iv) the securities which are subject to the Hypothecation Request are not
Ineligible Securities (as defined below) and have not been recalled by the
Customer or if the securities which are subject to the Hypothecation Request
were recalled by the Customer other than for the purpose of selling the
securities, the record date that was the reason for the recall or event has
passed.

 
2.
Eligibility; Recall Rights -

 
 
(a)
Customer shall have the right, in its sole discretion and without condition, to
designate any Margin Collateral as ineligible for rehypothecation for any valid
business reason, in the sole discretion of Customer, including, without
limitation, an imminent sale, dividend declaration or other corporate action
(“Ineligible Securities”), provided that the amount of Ineligible Securities
designated by Customer cannot cause the market value of the Margin Collateral
that has not been designated as Ineligible Securities to be below the
Outstanding Debit Financing (as defined in the Committed Facility Agreement).
Except as limited herein, Customer shall have the right, upon demand and without
condition, to recall any Hypothecated Securities and BNPP PB, Inc. shall, to the
extent commercially reasonable under the circumstances, return such security or
an Equivalent Security to the Special Custody Account (as defined in the Special
Custody and Pledge Agreement, the “Special Custody Account”) within a
commercially reasonable period (in any event, if securities have been recalled
by noon on any Business Day, no later than the standard settlement cycle for
such securities after such request).

 
 
(b)
Customer shall provide, or cause the Custodian to provide, a daily report to
BNPP PB, Inc. of portfolio transactions relating to securities in the Special
Custody Account. With respect to any Hypothecated Security that is the subject
of a sell order, on the date such report is delivered to BNPP PB, Inc., BNPP PB,
Inc. shall, without any further action by Customer and to the extent
commercially reasonable under the circumstances, return such security or an
Equivalent Security to the Special Custody Account within a commercially
reasonable period (in any event, if securities have been recalled by noon on any
Business Day, no later than five business days after such request).

 
 
(c)
If as of the close of business on any Business Day the value of all outstanding
Hypothecated Securities exceeds the Hypothecation Limit (such excess amount, the
“Rehypothecation Excess”), BNPP PB, Inc. shall, at its option, either (A) reduce
the amount of outstanding Hypothecated Securities so that the total value of
such securities does not exceed the Hypothecation Limit or (B) deliver to, and
maintain within, the Special Custody Account an amount of cash at least equal to
any Rehypothecation Excess (for the avoidance of doubt, if there is no
Rehypothecation Excess, BNPP PB, Inc. can recall any cash delivered hereunder).

 
 
 

--------------------------------------------------------------------------------

 
 
3.
Corporate Actions -

 
 
(a)
Income Payments. Customer shall be entitled to receive with respect to any
Hypothecated Security, an amount equal to any principal thereof and all
interest, dividends or other distributions paid or distributed on or in respect
of the Hypothecated Securities (“Income”) that is not otherwise received by
Customer. BNPP PB, Inc. shall, on the date such Income is paid or distributed
either transfer to or credit to the Special Custody Account such Income with
respect to any Hypothecated Securities, provided that BNPP PB, Inc. shall make
commercially reasonable efforts to return Hypothecated Securities receiving
Income prior to the record date for a distribution.

 
 
(b)
Income in the Form of Securities. Where Income, in the form of securities, is
paid in relation to any Hypothecated Securities, such securities shall be
delivered to the Special Custody Account.

 
 
(c)
Other Corporate Actions. Where, in respect of any Hypothecated Securities, any
rights relating to conversion, sub-division, consolidation, pre-emption, rights
arising under a takeover offer, rights to receive securities or a certificate
which may at a future date be exchanged for securities or other rights,
including those requiring election by the record holder of such securities at
the time of the relevant election, become exercisable prior to the redelivery of
Equivalent Securities, then Customer may, within a reasonable time before the
latest time for the exercise of the right or option give written notice to BNPP
PB, Inc. that on redelivery of Equivalent Securities, it wishes to receive
Equivalent Securities in such form as will arise if the right is exercised or,
in the case of a right which may be exercised in more than one manner, is
exercised as is specified in such written notice, and BNPP PB, Inc. shall, to
the extent commercially reasonable under the circumstances, return such
Hypothecated Security or an Equivalent Security to the Special Custody Account
within a commercially reasonable period (in any event, if securities have been
recalled by noon on any Business Day, no later than the standard settlement
cycle for such securities after such request).

 
4.
Segregation of Hypothecated Securities - Unless otherwise agreed by the parties,
any transfer of Hypothecated Securities to the Customer or any transfer of cash
pursuant to Sections 2 or 3 shall be effected by delivery or other transfer to
or for credit to the Special Custody Account. BNPP PB, Inc. expressly
acknowledges that all securities that it is obligated to transfer hereunder
shall be transferred to the Special Custody Account and shall not be held by
BNPP PB, Inc.

 
5.
Re-hypothecation Failure - Hypothecated Securities shall be marked-to-market
daily and valued in accordance with the Special Custody and Pledge Agreement and
this Agreement (together such agreements, the “Account Documents”). Upon the
failure of BNPP PB, Inc. to return Hypothecated Securities or the equivalent
thereof (e.g., securities of the quantity, class or tranche, and issuer that are
identical in every respect to such Hypothecated Securities) pursuant to this
Agreement or Applicable Law, Customer shall be entitled to reduce the value of
the loan against which the Margin Collateral was pledged by an amount equal to
one hundred percent (100%) of the then-current fair market value of such
Hypothecated Securities as reasonably agreed to between the parties without any
fee or penalty; provided, however that the terms of the Committed Facility
Agreement shall not be altered or amended by such reduction.

 
6.
Failure to Process Instructions - If (i) Customer provides BNPP PB, Inc. with
instructions in respect of corporate actions on the Hypothecated Securities
(excluding any exercise of voting rights) which do not require Customer to be a
record holder at the time of exercise, (ii) Customer provides at least five
Business Days’ notice prior to the relevant exercise deadline, and (iii) BNPP
PB, Inc. fails to process Customer’s instructions in a commercially reasonable
manner, BNPP PB, Inc. shall provide Customer the cash equivalent of payments or
distributions actually made but which Customer did not receive due to BNPP PB,
Inc.’s failure.

 
7.
Fees - BNPP PB, Inc. agrees to pay Customer a rehypothecation fee (the
“Rehypothecation Fee”), computed daily at a rate as set forth herein, as
modified from time to time by mutual agreement of the parties. Except as BNPP
PB, Inc. and Customer may otherwise agree, the Rehypothecation Fee shall accrue
from and including the date on which the BNPP PB, Inc. rehypothecates Margin
Collateral to, but excluding, the date on which securities or other financial
assets of the same issuer and class as the Margin Collateral initially
rehypothecated are returned to Customer’s Special Custody Account. Unless
otherwise agreed, any Rehypothecation Fee payable hereunder shall be payable
upon the earlier of (i) the day that is two (2) Business Days prior to the
calendar month end in the month in which such fee was incurred (the “Scheduled
Payment Date”) or (ii) the termination of the U.S. PB Agreement (the
“Termination Payment Date”) (or, if such Scheduled Payment Date or Termination
Payment Date, as the case may be, is not a Business Day, the next Business Day.

 
For the avoidance of doubt, each payment of the Rehypothecation Fee on a
Scheduled Payment Date shall be payment for the monthly period from three (3)
Business Days prior to a calendar month end to three (3) Business Days prior to
the next succeeding calendar month end.
 
8.
Fee Amount – 70% of the difference between the fair market rate (as determined
by BNPP PB, Inc. in a commercially reasonable manner) and Fed Funds Open.






--------------------------------------------------------------------------------
